Citation Nr: 1539398	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-24 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a nerve disability of the bilateral lower extremities, to include as secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from January 1981 to May 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  The Appellant testified at a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of that hearing is associated with the claims file.

The Appellant filed a substantive appeal which was received by the RO in August 2013.  Thereafter, the Appellant submitted additional evidence in support of his claim, which was received by the Board in June 2015.  This evidence was not accompanied by a waiver of RO consideration.  Because the Appellant's substantive appeal was received after February 2, 2013, a waiver of review by the RO is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence).

The issues of entitlement to service connection for a lumbar spine disability and entitlement to service connection for a nerve disability of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1989 rating decision, the RO denied the Appellant's claim for entitlement to service connection for a back disability, and notified the Appellant of the decision in August 1989.  The Appellant did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  In a May 1994 rating decision and July 1994 rating decision, the RO declined to reopen the Appellant's claim for entitlement to service connection for a back disability.  Although the Appellant filed a notice of disagreement to the May 1994 rating decision, he did not perfect an appeal or submit new and material evidence within the one-year appeal period of either the May 1994 or July 1994 RO decision.

3.  Evidence received since the July 1994 rating decision is new, relates to an unestablished fact necessary to establish the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The July 1989, May 1994 and July 1994 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received to reopen the claim of entitlement to service connection for a lumbar spine disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Appellant's claim to reopen the issue of entitlement to service connection for a lumbar spine disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  This is so because the Board is taking action favorable to the Appellant by reopening the claim for entitlement to service connection for a lumbar spine disability.  As such, this decision poses no risk of prejudice to the Appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection for injury or disease incurred or aggravated during a period of ACDUTRA is warranted.  38 U.S.C.A. § 101(24)(B) (West 2014); 38 C.F.R. § 3.6(a) (2014).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active duty also includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6(e).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection only for injury incurred or aggravated during a period of INACDUTRA is warranted (injuries include acute myocardial infarction, cardiac arrest, or cerebrovascular accident).  38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a).  INACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude a period of INACDUTRA during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  See VAOPGCPREC 86-90. 

For the most part, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  In order to establish his or her entitlement to VA disability compensation benefits, he or she must first establish "veteran" status.  There are three ways to establish "veteran status": 1) serve on active duty; 2) serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA; or 3) serve on a period of INACDUTRA and incur or aggravate an injury during that period of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

In other words, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or injury incurred or aggravated in the line of duty during the period of INACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324 . 

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence or aggravation for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2014). 

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  These evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness and presumption of aggravation not applicable to ACDUTRA); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Board did not err in not applying presumptions of sound condition and aggravation to claim where appellant served only on ACDUTRA and had not established any service-connected disabilities from that period).  Also, some presumptions will not apply to certain periods of ACDUTRA and INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  If the claimant did not serve for any period of time on active duty, he or she must establish service connection for a disability on a direct basis first in order to achieve "veteran" status and be entitled to compensation.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Appellant contends that he has submitted new and material evidence sufficient to reopen the claim of entitlement to service connection for a back disability.

Rating decisions are final and binding based on evidence on file at the time of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).

Once a decision of the RO has become final, new and material evidence must be submitted to reopen the claim or claims in order for the claim to again be considered on the merits.  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for a back disability was originally denied by the RO in July 1989 based upon a finding that the evidence did not show a diagnosed back disability for which service connection could be awarded.  Notice of the decision was provided to the Appellant in August 1989.  The rating decision was not appealed, and the Appellant did not submit documentation within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  In February 1994, the Appellant filed a claim to reopen the issue of entitlement to service connection for a back disability.  In a May 1994 rating decision, the RO declined to reopen the Appellant's claim.  The Appellant was notified of the decision that month, and in June 1994, he filed a notice of disagreement.  The matter was readjudicated in a July 1994 rating decision, and a statement of the case was issued later in July 1994; however, the Appellant did not perfect an appeal thereof.  Thus, that decision is final.  Id.

Although the RO determined that new and material evidence had not been presented to reopen the claim of entitlement to service connection for a back disability, the Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After a thorough consideration of the evidence in the claims file, the Board concludes that the evidence received since the July 1994 rating decision is new and material and sufficient to reopen the Appellant's claim.  The July 1989 rating decision denied service connection for a lumbar spine disability after finding that the Appellant did not have a diagnosed lumbar spine disability for which service connection could be awarded.  In that regard, the RO found that the diagnosed spondylolysis was congenital in nature with no evidence of aggravation beyond its normal progress, and that arthralgia was not a disability for VA purposes.  Since the July 1994 rating decision, which is the last final disallowance of record, the Appellant has provided private treatment records showing diagnoses of lumbar disc disorder, lumbar radiculitis, and lumbar spinal arthritis.  As he has submitted new evidence of a current diagnosed lumbar spine disability for which service connection may be awarded, the Board finds that it relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds the evidence received since the July 1994 rating decision to be both new and material, and sufficient to reopen the Appellant's claim.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a lumbar spine disability is reopened.


REMAND

During his May 2015 hearing before the Board, the Appellant identified additional private treatment records which have not been obtained, and which may be relevant to his claims.  Specifically, he noted that he sought treatment from OrthoSports since 2014 and Dr. Kenneth Varley in approximately 2010, and that he had treatment with various chiropractors shortly after discharge from ACDUTRA in the early 1980's.  At the time of the hearing, the Appellant was not able to recall the names of the chiropractors, but believed that he would be able to locate those names after the hearing.  Also, review of the record reveals that, in June 1994, the Appellant submitted an authorization to obtain private treatment records from Traylor Chiropractic Clinic in Pell City, Alabama for treatment from 1989 to 1994, but the RO did not request those private treatment records.  Accordingly, the RO 

should request that the Appellant identify all private treatment for his lumbar spine and bilateral lower extremity disabilities, and obtain those records.

The Appellant also testified that he sought treatment from the VA Medical Center in Birmingham, Alabama shortly after discharge.  The Appellant's VA treatment records from that facility do not appear of record, and although an attempt to locate these records was made, it is unclear from the claims file whether a response was received indicating that the records were not available.  Accordingly, the RO should again attempt to obtain all VA treatment records from the VA Medical Center at Birmingham, Alabama since 1981.  38 U.S.C.A § 5103A(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

Last, the RO should provide the Appellant with a new VA examination to determine the etiology of his lumbar spine disability and nerve damage of the bilateral lower extremities.  Although the Appellant underwent a VA examination in March 2011, the Board does not find the opinion provided to be adequate, as the examiner did not consider the Appellant's lay statements regarding his symptoms since service.  Additionally, the examiner's opinion was based, in part, upon a finding that there was no evidence of arthritis in the medical records.  Since that time, the Appellant has submitted private medical evidence of diagnoses of arthritis.  Accordingly, the Board finds that a new VA examination should be provided to the Appellant.  Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the VAMC in Birmingham, Alabama, since 1981.  If such records are unavailable, the RO must indicate the steps that were taken to obtain these records and provide the Appellant and his representative an opportunity to provide them.

2.  Provide the Appellant with a VA Form 21-4142 and request that he complete and submit it in favor of any private treatment records for his lumbar spine disability and nerve damage to the bilateral lower extremities, to specifically include Traylor Chiropractic Clinic, OrthoSports in Birmingham, Alabama, and Dr. Kenneth Varley.  Thereafter, obtain all private treatment records identified.  In light of the changes to 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for any relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

3.  Thereafter, provide the Appellant with a VA examination by an appropriate physician to determine the existence and etiology of any lumbar spine disability and nerve damage to the bilateral lower extremities found.  The Appellant's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished. Based upon a complete review of the evidence of record, to include the Appellant's lay statements, the VA examiner must provide the following opinions:

*Is it at least as likely as not (i.e., a 50 percent probability or more) that any current lumbar spine disability was caused or incurred as a result of the Appellant's March 1981 injury during ACDUTRA? 

*Is it at least as likely as not that any current nerve injury to the bilateral lower extremities was caused or aggravated by the Appellant's lumbar spine disability?  Aggravation means that the disability was permanently worsened beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  Notify the Appellant that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Appellant and his representative, and return the appeal to the Board for appellate review, after the Appellant has had an adequate opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


